       Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 1 of 17



                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                                                                  1019 EC -9 P 12:
                                EASTERN DIVISION                                                   50
                                                                                DEBRA P. HACK,ETT.
FRED NEKOUEE,individually,                                                        U.S. DISTRICT    CLI4
                                                                                                COURT
                                                                                 MiDOLE DISTRICT ALA
               Plaintiff,

v.                                                           Case No. 3:19-cv-1032

ATTALLA HOSPITALITY PARTNERS,            :
LLC,an Alabama Limited Liability Company,:

               Defendant.
                                           /

                                          COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, FRED NEKOUEE,individually, on his behalf and on behalfof all other mobility

impaired individuals similarly situated (sometimes referred to as "Plaintiff), hereby sues the

Defendant, ATTALLA HOSPITALITY PARTNERS, LLC, an Alabama Limited Liability

Company (sometimes referred to as "Defendant"), for Injunctive Relief, and attorney's fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq.("ADA").

        1.     Plaintiff, Fred Nekouee, is an individual who resides in Tampa, Florida, in the

County of Hillsborough.

       2.      Defendant's property, Arby's Restaurant #7491 Restaurant #7491 restaurant, is

located at 2411 Gateway Drive, Opelika, Alabama, 36801, in the County of Lee (sometimes

referred to as the "subject property").

       3.       Venue is properly located in the Middle District of Alabama because venue lies in

the judicial district ofthe situs ofthe subject property. The Defendant's property is located in and

does business within this judicial district.
       Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 2 of 17



       4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original juri.sdiction over actions which arise from the Defendant's violations of Title III of the

Americans with Disabilities Act,42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

       5.      Plaintiff Fred Nekouee is a Florida resident, is sui kris, and qualifies as an

individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis and requires the use of a wheelchair for mobility. Mr. Nekouee travels to Montgomery,

Alabama every three to six months to attend heavy equipment auctions and/or to visit heavy

equipment dealerships, where he compares prices to equipment available in other areas, and to

evaluate whether to buy or sell heavy equipment.

       6.      Fred Nekouee has visited the subject property and has had dined at the restaurant on

several occasions,including June 7,2016, January 4,2018,November 11,2018, which visits form

the basis of this lawsuit. The Plaintiff plans to return to the property to avail himself of the goods

and services offered to the public at the property since he likes the food at Arby's Restaurant

#7491 Restaurant #7491, and it is conveniently located close to and/or on the way to/from the

heavy equipment auctions and dealerships. He recently visited the subject property on October

24, 2019. He has definite plans to return to this area on March 17-21, 2020 to attend a heavy

equipment auction, and on various future dates to be determined, and would like to eat at the

Defendant's Arby's Restaurant #7491 Restaurant #7491 ifthat property is made accessible to him.

       7.      The Plaintiff has encountered architectural barriers at the subject property. The

barriers to access that the Plaintiff encountered at the property have endangered his safety,

impaired his ability or those accompanying him to park a vehicle, and impaired his ability to

access the property due to excessively steep slopes in parking spaces, access aisles and ramps for

the disabled, high counters, and inaccessible restrooms.
       Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 3 of 17



       8.      The Plaintiffs need to use a wheelchair limits his mobility when surfaces are not

nearly flat. The Plaintiff cannot move up or down steep inclines in his wheelchair because he lacks

the strength and also risks tipping his wheelchair forwards or backwards. Excessively steep cross

slopes can cause the Plaintiff to be unstable in his wheelchair and such excessively steep slopes

pose a risk of causing the Plaintiffto tip over sideways in his wheelchair.

       9.      On his visits to the subject property, the Plaintiff encountered excessively steep

running slopes in its parking lot, access aisles and walking surfaces. The Plaintiff additionally

encountered and observed barriers to access in the men's restroom; and so, he also tried to use the

women's restroom,in which women's restroom he also encountered and observed similar barriers

to access. He also observed and encountered various other barriers to access.

       10.     The Plaintiffis deterred from visiting the subject property even though he enjoys its

food because of the difficulties he will experience there until the property is made accessible to

him.

       11.     Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as the Arby's

Restaurant #7491 Restaurant #7491 restaurant, and is located at 2411 Gateway Drive, Opelika,

Alabama, 36801.

       12.     Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendant's non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraphs 18 through 52 of this
        Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 4 of 17



Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination in violation ofthe ADA by the Defendant.

        13.    Fred Nekouee desires to visit the subject property not only to avail himself of the

goods and services available at the property but to assure himself that this property is in

compliance with the ADA so that he and others similarly situated will have full and equal

enjoyment ofthe property without fear of discrimination.

        14.    The Defendant has discriminated against the Plaintiff by denying him access to,

and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations ofthe buildings, as prohibited by 42 U.S.C. § 12182 et seq.

        15.    The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992(or January 26, 1993,ifDefendant has 10 or fewer employees and gross receipts of$500,000

or less).

        16.    The subject property herein was originally constructed subsequent to January 26,

1993,

        17.    Preliminary inspections of the Arby's Restaurant #7491 Restaurant #7491 located

at 2411 Gateway Drive, Opelika, Alabama,26801, has shown that violations exist. The violations

that Fred Nekouee personally encountered and observed include, but are not limited to:

        18.    In the parking lot, the access aisle for the regular accessible parking space is

mistakenly marked as the accessible parking space and is not marked or hatched so as to

discourage parking there in violation ofFederal Law 2010 ADAAG § 502.3.3.

        19.    In the parking lot, the van accessible parking space is not even and its middle

section has excessive running slope, as high as 1:34.5 (2.9%), and is steeper than the max.imum
       Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 5 of 17



allowed slope of 1:48(2%), which makes it difficult for an individual in a wheelchair to stay stable

while getting in and out of a vehicle in violation ofFederal Law 2010 ADAAG § 502.4.

       20.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       21.     In the parking lot, the access aisle for disabled patrons (the access .aisle for the

regular accessible parking space which is improperly marked)is not even and the middle section

has excessive running slope, as high as 1:33.3(3%), which is steeper than the maximum allowed

slope of 1:48(2%),in violation ofFederal Law 2010 ADAAG § 502.4. This makes it difficult for

an individual in a wheelchair to stay stable and avoid rolling down while getting in and out ofthe

vehicle.

       22.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       23.     In the parking lot, the running slope of the access aisle serving the van accessible

parking space is 1:27.8 (3.6%), which exceeds the maximum allowed slope of 1:48 (2%) in

violation of Federal Law 2010 ADAAG § 502.4. This makes it difficult for an individual in a

wheelchair to stay stable on the access aisle while getting in and out ofthe vehicle.

       24.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       25.     The running slope ofthe accessibility ramp serving the hatched access aisle is 1:9.5

(10.5%)which is greater than the 1:12(8%)permitted,in violation ofFederal Law 2010 ADAAG

§ 405.2. This makes it difficult for an individual in a wheelchair to climb the ramp and makes the

wheelchair unstable when descending it.
       Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 6 of 17



       26.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       27.     The slope of the accessibility curb ramp side or flare is 1:7 (14.2 %) which is

dangerously greater than the 1:10(10%)permitted, in violation of Federal Law 2010 ADAAG §

406.3. The excessive flare slope does not accommodate maneuvering for an individual in a

wheelchair while climbing up or may cause hazardous overturn while going down the ramp.

       28.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       29.     The counter throughout the restaurant is 37 inches, and exceeds the maximum

allowed counter height of 36 inches, which makes it difficult for an individual in a wheelchair to

access objects in violation of Federal Law 2010 ADAAG § 904.4.1.

       30.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       31.     The napkin holder in the restaurant is at 51 inches, and higher than the maximum

allowed height of48 inches, which makes it difficult for an individual in a wheelchair to access in

violation of Federal Law 2010 ADAAG § 308.2.2.

       32.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       33.     The water dispenser handle in the restaurant is at 52 inches, and higher than the

maximum allowed height of48 inches, which makes it difficult for an individual in a wheelchair to

access in violation of Federal Law 2010 ADAAG § 308.2.2.

       34.     The rernoval of the barriers to access in the foregoing paragraph is readily

achievable.
       Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 7 of 17



       35.     The container holding the plastic forks in the restaurant is at 50 inches and higher

than the maximum allowed height of44 inches where the reach depth exceeds 20 inches(510 mm),

which rnakes it difficult for an individual in a wheelchair to access in violation of Federal Law

2010 ADAAG § 308.2.2.

       36.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       37.     The force needed to open the Arby's Restaurant #7491 Restaurant #7491 men's

restroom door is 10 pounds, which exceeds the maximum allowed force of 5 pounds (22.2 N),

which makes it difficult for an individual in a wheelchair to open the door in violation of Federal

Law 2010 ADAAG § 404.2.9.

       38.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       39.     The rear wall grab bar in Arby's Restaurant #7491 Restaurant #7491 men's

restroom only extends 17.5 inches and 18.5 inches from the centerline ofthe water closet, and does

not extend the minimum of 12 inches(305 mm)on one side and 24 inches(610 mm)on the other

side, which makes it difficult for an individual in a wheelchair to support himself using the grab

bar to sit on toilet in violation ofFederal Law 2010 ADAAG § 604.5.2.

       40.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       41.     The side wall grab bar length in Arby's Restaurant #7491 Restaurant #7491 men's

restroom is 36 inches and less than the minimum of42 inches(1065 min)long which makes it very

difficult for an individual in a wheelchair to support himselfusing the grab bar to sit on the toilet in

violation of Federal Law 2010 ADAAG § 604.5.1.
       Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 8 of 17



       42.    The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       43.    The side wall grab bar in Arby's Restaurant #7491 Restaurant #7491 men's

restroom only extends 51 inches from the rear wall,and does not extend the minimum of54 inches

(1370 mm) minimum from the rear wall, which makes it very difficult for an individual in a

wheelchair to support himself using the grab bar to sit on the toilet in violation of Federal Law

2010 ADAAG § 604.5.1.

       44.    The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       45.    The side wall grab bar in Arby's Restaurant #7491 Restaurant #7491 men's

restroom is located at 14 inches from the rear wall, farther than the maximum allowed distance of

12 inches(305 mm)from the rear wall, which makes it difficult for an individual in a wheelchair to

support himself using the grab bar to sit on the toilet in violation ofFederal Law 2010 ADAAG §

604.5.1.

       46.    The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       47.    The lavatory pipes under the sink in Arby's Restaurant #7491 Restaurant #7491

men's restroom are not insulated, which can cause skin burn and injury for an individual in a

wheelchair when using the lavatory in violation ofFederal Law 2010 ADAAG §§ 606.3 and 606.5.

       48.    The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       49.    The urinal clear floor space width in Arby's Restaurant #7491 Restaurant #7491

men's restroom is 33 inches, and less than the minimum width of 36 inches to the alcove urinal
       Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 9 of 17



(confined on all or part of three sides where the depth exceeds 24 inches), which makes it difficult

for an individual in a wheelchair to fit or maneuver to the urinal, in violation ofFederal Law 2010

ADAAG §§ 305.7.1 and 305.7.2.

       50.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       51.     The space between the grab bar and toilet paper dispenser above in the Arby's

Restaurant #7491 Restaurant #7491 men's restroom is 3 inches, and less than the minimum of 12

inches (305 mm), which rnakes it difficult for an individual in a wheelchair to use the grab bar

properly, in violation ofFederal Law 2010 ADAAG § 609.3.

       52.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

        53.    The accessible toilet compartment door pull in the Arby's Restaurant #7491

Restaurant #7491 men's restroom is not provided on both sides ofthe door near the latch, which is

in violation of Federal Law 2010 ADAAG Section § 604.8.1.2, which rnakes it difficult for an

individual in a wheelchair to open and close the compartment door.

        54.    The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       55.     In the Arby's Restaurant #7491 Restaurant #7491 men's restroom, the accessible

compartment door handle requires tight grasping or pinching and cannot be opened with a closed

fist or loose grip of a disabled individual in a wheelchair in violation of Federal Law 2010

ADAAG § 309.4 and 404.2.7.

       56.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.
      Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 10 of 17



       57.     The clear floor space of 30 by 48 inches for the paper towel dispenser use in the

Arby's Restaurant #7491 Restaurant #7491 men's restroom is blocked by the trash can which

restricts a forward approach by a disabled person using a wheelchair and use of dispenser, in

violation of Federal Law 2010 ADAAG §§ 305.7 and 606.2.

       58.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       59.     In the Arby's Restaurant #7491 Restaurant #7491 men's restroom, the door lock

requires tight grasping, pinching or twisting ofthe wrist, and cannot be opened with a closed fist or

loose grip of a disabled individual in a wheelchair in violation of Federal Law 2010 ADAAG §

309.4 and 404.2.7.

       60.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       61.     The Arby's Restaurant #7491 Restaurant #7491 men's restroom door pull side

maneuvering clearance in a front approach perpendicular to the doorway is blocked by the trash

can,and is only 40 inches and less than the minimum allowed clearance of60 inches, which makes

it difficult for an individual in a wheelchair to open the door in violation of Federal Law 2010

ADAAG Sections § 404.2.4.

       62.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       63.     The force needed to open the Arby's Restaurant #7491 Restaurant #7491 women's

restroom door is 7 pounds, which exceeds the maximum allowed force of 5 pounds (22.2 N),

which makes it difficult for an individual in a wheelchair to open the door in violation of Federal

Law 2010 ADAAG § 404.2.9.
      Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 11 of 17



       64.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       65.     The time for the Arby's Restaurant #7491 Restaurant #7491 women's restroom

door to close from an open position of90 to 12 degrees from the latch is three seconds, which is

less than the minimum required time of five seconds, and makes it difficult for a disabled

individual in a wheelchair to keep the door open while crossing the doorway in violation ofFederal

Law 2010 ADAAG § 404.2.8.1.

       66.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       67.     The rear wall grab bar in the Arby's Restaurant #7491 Restaurant #7491 women's

restroorn only extends 14.5 inches and 21.5 inches from the centerline ofthe water closet and does

not extend the minimum of 12 inches(305 mm)on one side and 24 inches(610 mm)on the other

side, which makes it difficult for an individual in a wheelchair to support herselfusing the grab bar

to sit on toilet in violation ofFederal Law 2010 ADAAG §§ 604.5.2.

       68.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       69.     The side wall grab bar length in the Arby's Restaurant #7491 Restaurant #7491

women's restroom is 36 inches, and less than the minimum of42 inches (1065 mm)long, which

makes it difficult for an individual in a wheelchair to support herself using the grab bar to sit on

toilet in violation of Federal Law 2010 ADAAG § 604.5.1.

       70.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.
      Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 12 of 17



       71.     The side wall grab bar in Arby's Restaurant #7491 Restaurant #7491 women's

restroom only extends 49 inches from the rear wall, and does not extend the minimum of54 inches

(1370 mm)rninirnum from the rear wall, which makes it difficult for an individual in a wheelchair

to support herself using the grab bar to sit on toilet in violation of Federal Law 2010 ADAAG §

604.5.1.

       72.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       73.     The space between the grab bar and toilet paper dispenser above in Arby's

Restaurant #7491 Restaurant #7491 women's restroorn is 9 inches, and less than the minimum

allowed distance of 12 inches(305 mm),which makes it difficult for an individual in a wheelchair

to use the full length ofthe grab bar,in violation ofFederal Law 2010 ADAAG § 609.3.

       74.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       75.     In the women's restroom, the accessible compartment door handle requires tight

grasping or pinching and cannot be opened with a closed fist or loose grip of a disabled individual

in a wheelchair in violation ofFederal Law 2010 ADAAG § 309.4 and 404.2.7.

       76.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       77.     The accessible toilet compartment door pull in the Arby's Restaurant #7491

Restaurant #7491 women's restroom is not provided on both sides ofthe door near the latch which

is in violation of Federal Law 2010 ADAAG Section § 604.8.1.2, which rnakes it difficult for an

individual in a wheelchair to open and close the compartment door.
      Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 13 of 17



       78.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       79.     The clear floor space of30 by 48 inches for paper towel dispenser use in the Arby's

Restaurant #7491 Restaurant #7491 women's restroom is blocked by the trash can that restricts a

forward approach by a disabled person using a wheelchair and use of dispenser, in violation of

Federal Law 2010 ADAAG §§ 305.7 and 606.2.

       80.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       81.     In the Arby's Restaurant #7491 Restaurant #7491 women's restroom, the door lock

requires tight grasping, pinching or twisting ofthe wrist, and cannot be opened with a closed fist or

loose grip of a disabled individual in a wheelchair in violation of Federal Law 2010 ADAAG §

309.4 and 404.2.7.

       82.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       83.     The Arby's Restaurant #7491 Restaurant #7491 women's restroom door pull side

maneuvering clearance in a front approach perpendicular to the doorway is blocked by the trash

can and is only 38 inches and less than the minimum allowed clearance of60 inches, which makes

it difficult for an individual in a wheelchair to open the door in violation of Federal Law 2010

ADAAG Sections § 404.2.4.

       84.     The removal of the barriers to access in the foregoing paragraph is readily

achievable.

       85.     The accessible features ofthe facility are not maintained,creating barriers to access

for the Plaintiff as set forth herein, in violation of28 CFR §36.211.
      Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 14 of 17



       86.     All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines(ADAAG),and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

       87.     The discriminatory violations described in paragraphs 18 through 52 are not an

exclusive list of the Defendant's ADA violations. Plaintiff requires the inspection of the

Defendant's place of public accommodation in order to photograph and measure all of the

discriminatory acts violating the ADA and all ofthe barriers to access.

       88.     The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendant's buildings and its facilities, and have otherwise been discriminated against and

damaged by the Defendant because of the Defendant's ADA violations, as set forth above.

       89.     The individual Plaintiff, and all others similarly situated will continue to suffer

such discrimination, injury and damage without the immediate relief provided by the ADA as

requested herein.

       90.     In order to rentedy this discriminatory situation, the Plaintiffrequires an inspection

of the Defendant's place of public accommodation in order to determine all of the areas of

non-compliance with the Americans with Disabilities Act.

       91.     Defendant has discriminated against the individual by denying them access to full

and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford
      Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 15 of 17



all offered goods, services, facilities, privileges, advantages or accommodations to individuals

with disabilities; and by failing to take such efforts that may be necessary to ensure that no

individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because ofthe absence of auxiliary aids and services.

       92.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted.

       93.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney's

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       94.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant's place of public accommodation since January 26, 1992, then the

Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant's facility is one which was

designed and constructed for first occupancy subsequent to January 26, 1993,as defined in 28 CFR

36.401, then the Defendant's facility must be readily accessible to and useable by individuals with

disabilities as defined by the ADA.

       95.     Notice to Defendant is not required as a result ofthe Defendant's failure to cure the

violations by January 26, 1992(or January 26, 1993,if Defendant has 10 or fewer employees and
      Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 16 of 17



gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or

waived by the Defendant.

       96.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter subject property to

make those facilities readily accessible and useable to the Plaintiff and all other persons with

disabilities as defined by the ADA;or by closing the facility until such time as the Defendant cures

its violations ofthe ADA.

       WHEREFORE,Plaintiffrespectfully requests:

       a.      The Court issue a Declaratory Judgrnent that determines that the Defendant at the

commencement ofthe subject lawsuit is in violation of Title III ofthe Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq.

       b.      Injunctive relief against the Defendant including an order to make all readily

achievable alterations to the facility; or to make such facility readily accessible to and usable by

individuals with disabilities to the extent required by the ADA; and to require the Defendant to

make reasonable modifications in policies, practices or procedures, when such modifications are

necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services.

       c.      An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

§ 12205.
      Case 3:19-cv-01032-ECM-WC Document 1 Filed 12/09/19 Page 17 of 17



       d.      Such other relief as the Court deems just and proper, and/or is allowable under

Title III ofthe Americans with Disabilities Act.

Respectfully submitted,

Dated:/1/     6 //,
                                          atrick Lyle Doman,Esq.(#ASB-9530-Q41G)
                                         285 South Foster Street
                                         Dothan, AL 36301
                                         (334)200-6032
                                         patrick.lyle.doman@gmail.com

                                         Brandon A. Rotbart, Esq., pro hac vice pending
                                         FULLER,FULLER & ASSOCIATES,P.A.
                                         12000 Biscayne Blvd., Suite 502
                                         North Miami,FL 33181
                                         (305)891-5199
                                         (305)893-9505 — Facsimile
                                         rotbart@xotbartlaw.com

                                          Counsel for Plaintiff Fred Nekouee
